Citation Nr: 1228850	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-31 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to December 1959, and from March 1960 to April 1980. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the benefit sought on appeal.

When this case was previously before the Board in July 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's left knee disability is related to active service.


CONCLUSION OF LAW

A left knee disability, claimed as degenerative joint disease, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in July 2008, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements, and the transcript of an April 2011 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In this regard, in July 2011 VA requested that the Veteran complete and submit a VA Form 21-4142 so that VA could obtain employment records concerning employment with the San Diego Fire Department in approximately 1980, 1981 or 1982.  The Veteran submitted a VA Form 21-4142 in September 2011, but failed to provide the address for the Fire Department.  In September 2011, VA asked the Veteran to provide the address for the Fire Department.  The Veteran has not responded.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA medical opinion with respect to the Veteran's left knee was obtained in December 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it reflects a review of the Veteran's claims file and service treatment records, considers all of the pertinent evidence of record (including the Veteran's statements), and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

In addition, relevant law provides that at the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. § 1111 (West 2002). 

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111  requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1153. 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where pre-service disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

The Veteran contends that his current left knee disability, degenerative joint disease, is related to an inservice 1963 knee injury for which he underwent surgery.  He contends that although he underwent left knee surgery before service, in January 1951, when he entered active duty his left knee was normal and without disability.  He has submitted many newspaper articles regarding his pre-service athletic abilities as evidence that he did not have a pre-existing left knee condition.  

The Veteran also alleges that shortly after his April 1980 separation, he was terminated from employment as a firefighter with the San Diego, California, Fire Department, due to his left knee disability.  The Veteran states that in 1981, he applied for a firefighter position and was hired on a probationary basis.  He further testified that after ten and a half months, he could not bend his knee.  He was terminated within approximately one month of that.  See Board hearing transcript, pp. 8 and 9.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability, claimed as degenerative joint disease.  

The Veteran's service treatment records from reflect that in early July 1963, he incurred synovitis, acute, due to trauma to the left knee.  The Veteran underwent an arthrotomy, which revealed no evidence of meniscus or ligamentous injury.  The Veteran's post-operative course was uneventful.  By September, he was able to lift 25 pounds, had excellent range of motion and a good quadriceps mechanism, and could be returned to full duty.  The service treatment records are negative for any complaints with regard to the Veteran's left knee after the July 1963 surgery.  Subsequent examinations of the left knee were normal.  

The Board finds that the Veteran's service treatment records do not show that he had a pre-existing left knee disorder.  Thus, the presumption of soundness in this case is not rebutted.  38 U.S.C.A. § 1111 (West 2002).  See also VAOGCPREC 3-2003, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

The earliest post-service indication of a left knee disorder is dated more than two decades after separation.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Private medical records reflect that the Veteran underwent a total left knee arthroplasty in 2007.  A July 2006 report relates that the Veteran stated that he developed left knee pain over the last 6 years.  The Board finds that this medical history constitutes probative evidence against the Veteran's claim.  He offered it while seeking treatment, and it contradicts his assertions of continuity of symptomatology. 

The Board is aware that in two December 2009 reports, a private physician, J. A. Q., M.D., provides the opinion that the Veteran's current left knee disability is causally related to his July 1963 injury.  The Board points out, however, that while Dr. J. A. Q. recites general medical principles, he does not apply them to any actual findings from the Veteran's service treatment records.  As a result, the Board finds that his opinion is entitled to very little probative weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The December 2009 VA medical opinion provides that the examiner reviewed the Veteran's claims file and service treatment records, and sets forth the relevant medical history in detail, including the 1963 surgery.  The examiner provides the opinion that the Veteran's left knee degenerative osteoarthritis "IS NOT CAUSED BY OR A RESULT OF (capitals in original)" the Veteran's left knee pain in service.  The VA examiner explains his opinion with detailed references to the Veteran's service treatment records and post service medical records.  The examiner notes that the 1963 surgery found no evidence of meniscus or ligamentous injury.  After the surgery, the Veteran had an excellent post operative range of motion and was cleared fit to resume full duty.  The examiner concludes "HENCE, NO CHRONIC DISEASE WAS FOUND FOR PATIENT'S LEFT KNEE.  PATIENT'S LEFT KNEE CONDITION WAS ACUTE AND HEALED COMPLETELY AND [HE] WAS RETURNED TO FULL DUTY (capitalization in original)."  

The examiner further explains that the Veteran's service treatment records show that he was later physically fit to re-enlist.  A 1969 medical examination showed normal lower extremities with no mention of any chronic disease involving his left knee.  A 1980 medical examination revealed normal lower extremities with no mention of any left knee residual or chronic manifestations/disease.  The examiner explains that the evidence was also negative for any left knee residual disease/diagnosis of any kind one year after the Veteran's separation.  He notes that the diagnosis of degenerative arthritis of the left knee was made in 2005, when the Veteran was 69 years old, 25 years after his 1980 separation.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on a thorough review of the medical record.  Unlike Dr. J. A. Q., the VA examiner explained his opinion with detailed references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra.  See Prejean, supra; Elkins, supra.

The Board recognizes the Veteran's contentions that he incurred a left knee disability during active duty.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose himself with a disability, state that any symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current disability is etiologically related to his service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe left knee symptoms during or after service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds him to be credible in this regard, despite the July 2006 private treatment report.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of his current disability.  As such, the Board finds that the Veteran's assertions are outweighed by the December 2009 VA medical opinion.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability, claimed as degenerative joint disease, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


